IN THE COURT OF APPEALS OF THE STATE OF WASHINGTON

In the Matter of the Dependency of             )
                                               )       No. 76964-2-I
A.E.T.H. (D.O.B. 02/24/2013),                  )       (consolidated with 77002-1-I,
                                               )       77660-6-I, and 77960-5-I)
                         Minor child.          )
                                               )       DIVISION ONE
STATE OF WASHINGTON,                           )
DEPARTMENT OF SOCIAL AND                       )
HEALTH SERVICES,                               )
                                               )
                         Respondent,           )       PUBLISHED OPINION

              v.                               )       FILED: August 12, 2019

NYLYSHA STARVION BELAFON                       )
ARADON and CAREY ALLEN HAYES,                  )
                                               )
                        Appellants.


       SMITH, J.   —   The right to a fair trial before an impartial tribunal is a basic

requirement of due process. Peters v. Kiff, 407 U.S. 493, 501, 92S. Ct. 2163, 33
L. Ed. 2d 83 (1972). This right to due process is especially critical in a

proceeding to terminate parental rights, where so much is at stake for both the

parent and the child. Here, Nylysha Aradon and Carey Hayes seek reversal of

the order terminating their parental rights to their daughter, A.H. They argue that

they were denied a fair trial before an impartial tribunal. We agree.

       After the termination trial, and after extensive posttrial proceedings on

allegations of misconduct of the Snohomish County Volunteer Guardian Ad Litem

Program (VGAL Program), Judge Anita Farris recused herself from the entire
No. 76964-2-1/2

proceedings, including the termination proceeding. Judge Farris concluded that

the parents were “denied their due process constitutional right to an impartial

judge by having a Snohomish County Superior Judge preside over this case.”

Judge Earns explained that “[t]he manner in which the [VGAL Program] was

operated during this case creates doubt about the Snohomish County Superior

Court’s ability to be impartial in this case involving court employees directly

participating in the litigation.” Nevertheless, Judge Earns concluded that entry of

the order was a ministerial act and entered the termination order.

      We hold that the parents’ due process rights were violated and that entry

of the order was not a ministerial act. Therefore, we reverse the termination

order and we remand to a county other than Snohomish County for a new trial.

We also direct the trial court to vacate the CR 59, CR 60, and sanction orders

entered after Judge Farris’s recusal. On remand, we direct the court to appoint

an attorney and a new guardian ad litem (GAL) forA.H.

                                       FACTS

      A.H. was born on February 24, 2013, to mother Aradon and father Hayes

(parents). At birth, A.H. tested positive for methadone, and Aradon tested

positive for methadone and marijuana. The parents had a verbal disagreement

at the hospital, and A.H. was possibly dropped into her crib. Although A.H. was

not injured, Hayes was escorted out of the hospital by security. Four days after

her birth, the Department of Social and Health Services (Department) removed

A.H. from her parents’ custody and placed her with a foster parent with whom

she has resided since her removal in 2013.


                                          2
No. 76964-2-113

       The Department filed a dependency petition in Snohomish County

Superior Court (superior court) on February 28, 2013, and A.H. was found to be

dependent as to both parents on May 23, 2013. According to the order of

dependency, Aradon’s parental deficiencies included mental health and

substance abuse issues and Hayes’ parental deficiencies included substance

abuse and a long-term domestic violence problem. The superior court ordered

the parents to engage in services and gave each parent four hours of supervised

visitation per week.

       During the dependency, the superior court appointed Denise Brook to

serve as the volunteer guardian ad litem (VGAL). VGAL Brook was a volunteer

with the VGAL Program, which is an agency of the superior court. The VGAL

Program’s staff members are considered court employees.

       It is undisputed that VGAL Brook believed it was in A.H.’s best interests to

remain permanently with the foster parent and that VGAL Brook opposed

expanded visitation with the parents. During her time on the case from 2014 to

2015, VGAL Brook committed numerous breaches of confidentiality that

benefited the foster parent. She disclosed previous parental terminations and

the parents’ criminal records to the foster parent. She also lobbied the VGAL

Program to cancel parental visitations if a strict food plan, which the parties later

discovered was medically unnecessary, was not followed. At the same time, she

opposed giving the parents access to A.H.’s medical providers. She also tried to

attend a parenting class to observe A.H. and Aradon without Aradon’s knowledge

after an instructor told her she could not attend for confidentiality reasons.


                                          3
No. 76964-2-114

       VGAL Brook died in January 2015. In February 2015, the superior court

appointed Susan Walker, VGAL Brook’s program coordinator and an employee

of the VGAL Program, as the replacement VGAL. The declaration submitted by

VGAL Walker in support of her motion replacing VGAL Brook simply states that

“‘Ms. Brook is no longer able to work the case.” No one notified the superior

court or the parties that VGAL Brook had died.

       VGAL Walker was largely uninvolved in the case from the time of her

appointment until the termination trial in August 2015. During her seven-month

tenure as the VGAL, Walker contacted only one service provider for one parent,

observed only one parent at one visit, and never personally spoke to the parents.

And despite concerns that A.H. was allergic to certain foods, VGAL Walker never

contacted A.H.’s medical providers and did not inform the parents when A.H.’s

issues were resolved and her food intake no longer needed to be restricted in the

same ways previously communicated.

      The six-day termination trial began on August 26, 2015, before Judge

Farris. Many people testified, including both parents, VGAL Walker, several

social workers, and several service providers. VGAL Walker’s testimony was

particularly troubling, and Judge Earns found it to be “uninformed, inconsistent,

dishonest, and biased.” Judge Farris described seven specific instances during

trial when VGAL Walker’s testimony lacked candor. In one of those instances,

VGAL Walker testified that she could not recall whether VGAL Brook sent the

parents’ criminal records to the foster parent’s adoption agency. But during

VGAL Walker’s cross-examination, Aradon’s attorney revealed an e-mail


                                         4
No. 76964-2-1/5

obtained from the VGAL Program during discovery that referenced an

attachment appearing to be criminal records. Concerned that a VGAL would

illegally forward criminal records to the adoption agency, Judge Earns ordered

the VGAL Program to produce the attachment, which it had not turned over as

part of discovery.

       The VGAL Program produced the requested attachment. The attachment

revealed that VGAL Walker was the person who requested and sent the criminal

records to VGAL Brook, who then illegally sent them to the foster parent’s

adoption agency. During a hearing on September 11,2015, Judge Farris

determined that VGAL Walker was deliberately untruthful about her knowledge of

the e-mail and attachment and expressed her disappointment and shock at the

behavior of the VGALs and the VGAL Program in this case. After discussing

other issues of credibility and bias of the VGALs and the VGAL Program, Judge

Earns decided not to give VGAL Walker’s testimony any weight. In the oral

ruling, Judge Farris terminated the parents’ parental rights to A.H. Judge Farris

also ordered the VGAL Program to “produce all documents, including emails,

notes of all communications had with the foster parents and with the adoption

agency.” Judge Farris did not enter written findings or a written order of

termination at this time.

       Shortly after trial, Aradon’s attorney filed a formal complaint against VGAL

Walker with the superior court. In October 2015, the parents moved to remove

VGAL Walker based on her misconduct. In response to this motion, Sara Di

Vittorio, an attorney with the civil division of the Snohomish County Prosecutor’s


                                         5
No. 76964-2-116

Office, wrote a threatening letter on behalf of the VGAL Program to Aradon’s

attorneys on November 3, 2015. In that letter, Di Vittorio demanded that the

attorneys “cease disclosing” confidential information about VGALs in court filings

and in conversations with other members of the legal community, or the VGAL

Program would “consider further legal steps.” At the end of November 2015, the

superior court notified Aradon’s attorney that his administrative complaint against

VGAL Walker was deemed unfounded but that it had prompted the superior court

to reassess and clarify the VGAL Program’s complaint procedure.

       Around this time, Kirsten Haugen, a staff attorney for the VGAL Program

who also represented VGAL Walker, met with Di Vittorio and other lawyers and

administrators for the superior court and discussed the motion to remove VGAL

Walker. Di Vittorio advised Haugen to oppose the parents’ motion to remove

VGAL Walker by filing motions to strike and redact based on CR 11 and a local

confidentiality rule. Di Vittorio’s assistance to Haugen, who represented a party

adversarial to the parents, was not disclosed to the parents’ attorneys.

       Employees of the VGAL Program, and therefore employees of the

superior court, also engaged in retaliation against attorneys in the same firm as

Aradon’s attorney. For example, they issued boilerplate objections to all

discovery requests in every case involving that firm, refused to allow the firm’s

attorneys to enter the VGAL office without an escort, and contacted the firm’s

financial authority, the Office of Public Defense, as payback for the administrative

complaint against VGAL Walker.




                                         6
No. 76964-2-1/7

        In December 2015, Judge Earns entered an order continuing the parents’

motion to remove VGAL Walker to January 2016 to allow the parties time to

gather evidence in support of a full evidentiary hearing on the parents’ motion to

remove VGAL Walker. Judge Farris also ordered “that the issue of whether the

Court’s prior termination decision can stand in light of any GAL improprieties

found shall jjp~ be heard at the next hearing and shall be set for a date following

the entry of final findings on the motion to remove GAL.”

        On January 29, 2016, Judge Earns allowed VGAL Walker to withdraw

from the case without a hearing. On February 11, 2016, Judge Farris appointed

Paige Buurstra, an attorney guardian ad litem (AGAL), as GAL to A.H.

        Judge Farris held several evidentiany hearings in February 2016 related to

the discovery issues and VGAL misconduct in the case. The parents’ attorneys

presented evidence that the VGAL5 resisted liberalized visitation for the parents,

argued to impose onerous services on the parents, and engaged in abusive

litigation tactics.

        Judge Earns found that VGAL staff attorney Haugen proffered untruthful

testimony during the hearings. For example, Haugen submitted a declaration

from VGAL Walker that stated A.H.’s most current allergy testing occurred in

2014. But the most current allergy testing actually occurred in 2015 and showed

that “the food list pushed by the GAL was preventing [A.H.] from eating foods she

could eat, and, more importantly, was failing to warn [that A.H.] should not be fed

tree nuts due to potential allergies.” Haugen also argued that VGAL Brook’s

decision to send confidential information about A.H.’s siblings to the foster


                                         7
No. 76964-2-1/8

parent’s adoption agency was harmless because the agency had handled the

adoptions of all nine ofA.H.’s siblings and thus already had the information. But

the adoption agency’s agent later testified that it had handled only one of the

sibling’s adoption.

       Finally, Judge Farris found that “abusive litigation tactics were used for

improper purposes during these proceedings.” Most notably, VGAL Brook’s

entire hard copy case file, which was in the VGAL Program’s possession,

“mysteriously disappeared without a trace or any explanation in the middle of

post-trial proceedings about misconduct of that VGAL.” The VGAL Program also

employed “document dumps” during posttrial production to make it hard to find

information, destroyed or withheld case-related e-mails, and made false or

misleading statements to cover up prior misconduct.

       On March 4, 2016, as a result of the VGAL misconduct that occurred and

was uncovered during these evidentiary hearings, the parents filed a motion to

vacate the decision to terminate their parental rights and for discovery sanctions

against the VGALs and the VGAL Program. Judge Farris heard argument and

testimony on this motion in late March 2016. On June 10, 2016, Judge Earns

orally denied the motion. Although Judge Farris determined that there was

“pervasive and egregious” misconduct by the VGALs and the VGAL Program in

this case, Judge Farris found that the misconduct “did not affect the verdict and

did not prevent a fair procedure.”

       On September 6, 2016, the parents filed a new motion for sanctions

against the VGAL Program, Haugen, and Snohomish County Superior Court


                                         8
No. 76964-2-1/9

Administration requesting substantial sanctions for each discovery violation and

false fact presented since October 2015. The superior court, on behalf of the

VGAL Program, opposed the motion, arguing that it was not a party to the

termination and that Judge Earns could not impose sanctions against the

superior court. Judge Earns held a hearing on the sanctions motion on

September 23, 2016. During this hearing, Di Vittorio represented both the VGAL

Program and the superior court.

       On October 28, 2016, the superior court moved for Judge Earns to recuse

herself from the sanctions portion of the proceeding, strenuously arguing that as

a member of the superior court, Judge Farris had a conflict of interest in hearing

the motion for sanctions. On November 18, 2016, Judge Farris held a hearing on

the recusal motion and decided she needed to recuse. In a subsequent hearing

on February 17, 2017, Judge Earns heard argument as to whether it was still

possible to enter a final written order on termination, which had been prepared

for her signature.

       On May 17, 2017, Judge Earns entered an “Order Regarding Entry of Trial

Findings and Order on Recusal” (recusal order) and recused herself from the

entire proceeding, including the termination trial. Judge Farnis also entered a

written termination order. Judge Farris did not rule on the parents’ outstanding

sanctions motion. After her recusal, Judge Farris entered a 317-page

memorandum decision explaining in great detail her reasons for recusing. Below

is the table of contents from that memorandum decision:




                                         9
No. 76964-2-1110

      I. THE WAY THE VGAL PROGRAM WAS OPERATED DENIED
         THE PARTIES THE DUE PROCESS RIGHT TO AN IMPARTIAL
         JUDGE....

      A. Judicial conflicts were created by the following: using court
      employees as parties, lawyers and witnesses with no ethical
      boundaries or firewalls in place; allowing the court (VGAL Program)
      to enter into the case as a litigant and be represented by a lawyer;
      using one lawyer to simultaneously represent the GAL party and
      the Superior Court; and using the same lawyer that represented the
      Superior Court and its judges to also represent and assist the
      GAL’s lawyer in litigating this case against the parents.      .




      B. Snohomish County Superior Court asserted a Snohomish
      County Judge cannot rule on matters involving the VGAL Program
      or its employees because the VGAL Program is the Superior Court,
      the acts of VGAL Program employees are the acts of the Superior
      Court, and judging or sanctioning the acts of VGAL Program
      employees is the Judge judging or sanctioning himself or herself.

     C. If the VGAL Program/Superior Court’s assertion that all acts of
     VGAL employees are acts of the Superior Court is true, there is an
     appearance the Snohomish County Superior Court acted as judge,
     party, lawyer and witness in this one case.         .




     D. If Snohomish County Superior Court Judges are disqualified
     from hearing a motion seeking sanctions against a VGAL Program
     attorney because sanctions that impact the VGAL Program impact
     the Superior Court, then they are also disqualified from hearing
     other matters that impact the VGAL Program.             .




     E. There is no factual, logical or legal reason the grounds for
     disqualification apply only to the Motion for Sanctions.    .




     F. Recusal is constitutionally required to maintain the right to an
     impartial judge because there was no ethical boundary protocol or
     firewall to separate the Superior Court and its Judges from the
     VGAL Program in this pending litigation.    .   .




     G. The VGAL Program claims the way it is structured creates a
     system where the only way opposing parties can obtain protection
     from VGAL attorneys engaging in abusive litigation tactics is by
     litigating against the Superior Court; if that is true, opposing parties
     are denied equal rights to protection from abusive litigation tactics.     .   .




                                        10
No. 76964-2-I/i I

      II. RECUSAL IS NECESSARY BECAUSE THERE IS AN
          APPEARANCE THE SNOHOMISH COUNTY SUPERIOR
          COURT ALIGNED WITH AND ASSISTED THE GALS’
          ATTORNEY IN LITIGATING THIS CASE AGAINST THE
          PARENTS.

      A. There is an appearance the Snohomish County Superior Court
      specifically directed the GAL’s attorney to impede discovery
      requests from the mother’s attorneys.

      B. The Superior Court granted ex parte court orders allowing the
      Superior Court Program to enter into this case as a party separate
      from the GAL, permitted a lawyer representing the Superior Court’s
      interests to appear and argue the Superior Court’s interests to the
      Court, and permitted the same lawyer representing the Court’s
      interests to simultaneously represent the GAL.

      C. The Snohomish County Superior Court threatened to take legal
      action against the mother’s attorneys personally for filing evidence
      in this case and to prevent them from filing additional similar
      evidence.

      D. The Superior Court assisted the GAL’s attorney in filing Motions
      to Strike and Redact some of the opposing parents’ pleadings and
      evidence.

      E. Employees of the Superior Court appeared to try to influence or
      pressure the parents’ attorneys by threatening and retaliating
      against the parents’ attorneys.

      F. The appearance that the Superior Court was responsible for
      withholding, losing or destroying evidence of GAL misconduct
      raises doubt as to the Court’s impartiality. .




      G. The Superior Court bench became directly involved in the
      Attorney Fees and Sanctions Motion that was part of a CR 59/60
      Motion...

      III. RECUSAL IS NECESSARY BECAUSE THERE IS AN
           APPEARANCE THE SNOHOMISH COUNTY SUPERIOR
           COURT ATTEMPTED TO IMPROPERLY INFLUENCE OR
           PRESSURE THE TRIAL JUDGE.

      A. The VGAL Program/Superior Court brought a last minute
      request to have this trial judge summarily rule in its favor in a


                                         Ii
No. 76964-2-1112

       manner that appeared to attempt to improperly exploit its
       connection to the court to influence or pressure the trial judge.

       B. There is an appearance a Snohomish County Superior Court
       employee tried to improperly influence or pressure the trial judge
       via ex parte contact by anonymously placing a memorandum
       addressing judicial disqualification in the judge’s mailbox.

       C. There is an appearance prior attempts by the GAL’s attorney to
       improperly influence or pressure the trial judge were acts legally
       attributable to the Superior Court.

       IV. EVERYONE IN THIS CASE AGREED THE CONVERSATION
           WITH THE PRESIDING JUDGE COULD NOT FORM ANY
           LEGAL BASIS FOR JUDICIAL DISQUALIFICATION.

      V. RECUSAL IS NECESSARY ON THE MOTION AGAINST VGAL
         ATTORNEY HAUGEN BECAUSE FINDINGS WERE MADE
         WITHOUT SERVICE ON HER AND BECAUSE THE
         INTERRELATIONSHIP BETWEEN THE VGAL PROGRAM
         LAWYER AND THE VGAL PROGRAM REQUIRES THAT THE
         MOTIONS AGAINST THEM BE HEARD TOGETHER.

In summary, Judge Farris concluded the memorandum decision by stating:

             This memorandum decision is set forth to make the reasons
      the Motion to Recuse is being granted clear. I find and conclude
      herein only that at this time the facts, evidence and arguments set
      forth above create an appearance the parties in this case cannot
      obtain an impartial proceeding in Snohomish County Superior
      Court.

      On May 31, 2017, the mother filed a CR 60 motion to vacate the

termination order and a CR 59 motion for a new trial based on the VGAL

Program’s misconduct and its relationship with the superior court. On June 5,

2017, the father joined in the mother’s motions. On June 13, 2017, the governor

appointed Judge T.W. Small of Chelan County Superior Court to preside over the

case. In July 2017, Aradon filed an additional CR 60 motion to vacate, arguing

that relief from judgment was necessary because the VGAL Program either lost


                                        12
No. 76964-2-1/13

or destroyed necessary evidence. After an October 6, 2017, hearing in

Snohomish County, Judge Small denied the CR 59 and CR 60 motions and the

motion for sanctions. The parents appeal.

                                      ANALYSIS

                     Due Process and Appearance of Fairness

       The parents argue that the superior court violated both the appearance of

fairness doctrine and their due process right to a proceeding free from bias in this

proceeding. Because the dependency, the termination trial, and the subsequent

proceedings occurred in a biased tribunal where the superior court assisted and

advocated against the parents, we agree and reverse the termination order. We

also direct the trial court to vacate the orders entered by Judge Small—the order

denying the CR 59 and CR 60 motions and the sanctions order—and remand for

a new trial to a county other than Snohomish County.

       “‘A fair trial in a fair tribunal is a basic requirement of due process.”

Peters v. Kiff, 407 U.S. 493, 501, 92S. Ct. 2163, 33 L. Ed. 2d 83 (1972) (quoting

In re Murchison, 349 U.S. 133, 136, 75 5. Ct. 623, 99 L. Ed. 942 (1955)). “Due

process requires a competent and impartial tribunal.” Peters, 407 U.S. at 501.

“Moreover, even if there is no showing of actual bias in the tribunal,     .   .   due

process is denied by circumstances that create the likelihood or the appearance

of bias.” Peters, 407 U.S. at 502.

       Similarly, under the appearance of fairness doctrine, “a judicial proceeding

is valid if a reasonably prudent, disinterested observer would conclude that the

parties received a fair, impartial, and neutral hearing.” State v. Solis-Diaz, 187


                                          13
No. 76964-2-1/14

Wn.2d 535, 540, 387 P.3d 703 (2017). “The law requires more than an impartial

judge; it requires that the judge also appear to be impartial.” Solis-Diaz, 187
Wash. 2d at 540. “The party asserting a violation of the appearance of fairness

must show a judge’s actual or potential bias.” Solis-Diaz, 187 Wash. 2d at 540.

“The test for determining whether the judge’s impartiality might reasonably be

questioned is an objective test that assumes a reasonable observer knows and

understands all the relevant facts.” Solis-Diaz, 187 Wash. 2d at 540.

       Here, Judge Earns displayed no personal bias and attempted to conduct

an unbiased proceeding. But the sticky wicket is that the tribunal in which A.H.’s

dependency and termination proceedings took place was biased because of the

involvement of superior court employees working against the parents in this

case. “[U]nchallenged findings are verities on appeal.” In re Dependency of

M.S.R., 174 Wn.2d 1,9,271 P.3d 234 (2012). And Judge Earns entered many

unchallenged findings of fact in her recusal order and memorandum decision,

which was incorporated by reference in the recusal order. For example, Judge

Earns found that before the termination trial, “the mother’s attorneys and the

GAL’s attorney[, Kirsten Haugen,] got in a global discovery dispute” and “[t]he

GAL attorney then had private meetings about the discovery dispute with the

Head Superior Court Administrator and the Civil Division attorneys representing

the Superior Court and Judges.” The head administrator instructed Haugen to

apply the following procedures to any discovery requests by Aradon’s attorney:

      blanket object to every discovery request; refuse to produce any
      discovery ever unless a discovery conference is first conducted at
      the VGAL Offices; refuse to produce any discovery unless opposing
      counsel come to the VGAL Offices and read the discovery in the

                                        14
No. 76964-2-1/15

       offices first and identify page by page the discovery requested; and
       avoid the requirement to provide free discovery to indigent parents
       by charging the court appointed attorneys personally for each page
       of discovery rather than charging the indigent clients.

“When the parents’ attorneys complained, the GAL’s attorney advised them that

this ‘discovery procedure’ was not being imposed by the GAL’s lawyer, but had

been dictated to the GAL attorney by the Head Superior Court Administrator and

the Superior Court’s lawyers on behalf of the VGAL Program, i.e., the Superior

Court.” Judge Earns explained that these “discovery impediments” had an effect

on A.H.’s termination trial because they

       remained in place during about the first two years of this
       dependency case when the GAL in the case was engaging in
       significant misconduct that was only much later discovered. That
       GAL misconduct was not discovered when it was occurring
       because GAL discovery was not being exchanged due to this
       “discovery procedure.”

       Additionally, Judge Earns found that after the termination trial and during

the subsequent litigation on VGAL misconduct, Di Vittorio met with Haugen and

“advised and directed [Haugen] to make motions to strike and redact the parent’s

pleadings in this case” and gave “directions on what to include in the motions and

advice on the meaning of applicable law.” Di Vittorio also “sent the mother’s

attorneys a letter threatening to take legal action against them personally for filing

certain evidence in this case,” which “essentially threatened to take some legal

action against the mother’s attorneys if they did not capitulate and allow certain

pleadings to be stricken or redacted as was being requested” by Haugen. These

actions call the superior court’s impartiality into doubt because “the Superior

Court’s attorneys, as part of their representation of the Superior Court and its


                                           15
No. 76964-2-1/16

judges, threatened to take legal action against a litigant for filing evidence in a

termination case when the case was pending before a judge of that same court.”

       Judge Farris also found that Di Vittorio also created an appearance of

fairness issue when Di Vittorio repeatedly referred to the superior court and ‘the

VGAL Program collectively as “the Court” in response to Aradon’s motion for

sanctions. At the September 2016 hearing on sanctions, Di Vittorio identified

herself as being present “on behalf of the Snohomish County Superior Court.”

Di Vittorio’s representation that she was there on behalf of “the Court” and the

VGAL Program objectively created bias within the proceedings.

       Furthermore Judge Farris explained that during the November 4, 2016,

hearing on the recusal motion, Di Vittorio brought “two other Superior Court

Judges, including the Presiding Judge, to the courtroom for the hearing to sit

directly behind [Di Vittorio].” In addition to creating an appearance of “improper

influence or pressure” on Judge Farris, this action “also created an appearance

of an attempt to try and intimidate or pressure the parents’ attorneys.” The

presence of these judges “gave the appearance of trying to send home a

message to defense counsel that Superior Court Judges were personally

involved in opposing their motion and personally siding against them with the

VGAL Program staff attorney who had clearly committed courtroom misconduct.”

       Finally, Judge Farris found that the VGAL Program used abusive litigation

tactics against the parents. These included posttrial “document dumps” that

purposefully made information hard to find, the destruction or withholding of

relevant e-mails, and the proffering of false and misleading statements. Perhaps


                                         16
No. 76964-2-1117

most egregiously, VGAL Brook’s entire hard copy file for this dependency

mysteriously “disappeared” from the VGAL Program’s possession during the

posttrial proceedings regarding the VGALs’ misconduct.

       In short, based on the above findings, Judge Farris correctly concluded

that “[t]he Superior Court, its direct agents, and its own attorneys, all under the

supervision of the judges repeatedly aligned with and literally became a party

litigating this case against the parents   .   .   .   throughout the case.” These

circumstances, which existed before, during, and after the termination trial,

resulted in a tribunal that was biased and violated both parents’ right to due

process and the appearance of fairness doctrine. Therefore, the termination

order must be reversed. Although Judge Small was not a judge seated in

Snohomish County, he heard oral argument on the motions in Snohomish

County and relied on a record generated in that biased tribunal in making his

decisions. For that reason, the orders entered by Judge Small do not escape the

taint of the bias and must be vacated.

       The Department argues that the termination order can stand. It contends

that because the superior court’s involvement in litigating against the parents

occurred only during the September 2016 sanctions proceedings, the

appearance of fairness doctrine and the parents’ due process right to an impartial

tribunal were not violated during the termination trial. But that contention ignores

the fact that superior court attorneys assisted the VGAL Program in litigation

against the parents during discovery and during the motions regarding the

VGALs’ misconduct. Because the record establishes the superior court’s


                                               17
 No. 76964-2-1/18

 attorneys were involved in this litigation well before the sanctions motion, the

 Department’s argument fails.

       The Department also argues that State v. Perala, 132 Wash. App. 98, 130
P.3d 852 (2006), is instructive. In that case, Grant County Superior Court judges

met to establish a presumptive rate of pay for appointed criminal defenders.

Perala, 132 Wash. App. at 113. The actual rate of pay for each criminal defender

on a particular case was then determined by the trial judge after a hearing.

Perala, 132 Wash. App. at 110. The State filed motions for recusal, arguing that

the judges’ policy establishing the presumptive rate of pay prejudiced the State’s

ability to argue that lower amounts were suitable in the subsequent, case-specific

hearings. Perala, 132 Wash. App. at 109-110. The trial court denied these

motions. Perala, 132 Wash. App. at 110. The Court of Appeals affirmed, holding

that the appearance of fairness was not violated because the State did not

“provide any evidence that demonstrate[d] that the trial court was unwilling to

fairly consider the State’s requests for reduced compensation.” Perala, 132 Wn.

App. at 114.

       Here, in contrast to Perala, there was evidence of the superior court’s

bias. Before, during, and after the termination trial, attorneys representing the

superior court aided the VGAL program in litigating against the parents. Indeed,

the bias evidenced here was such that although Judge Earns herself did not

participate in the superior court’s improper acts or show any personal bias, Judge

Farris determined that she was precluded from taking further action in the case.

Therefore, Perala is not persuasive.


                                         18
No. 76964-2-1/19

       Because reversal is required, we need not reach many of the alternative

grounds for reversal raised by the parents. But we address the following

arguments because they are either relevant to our instructions on remand or

likely to be raised again on remand.

                                       Recusal

       The parents argue that reversal is also necessary because it was

improper for Judge Earns to enter a termination order after she determined that

she must recuse from the case. Although Judge Farris properly decided to

recuse herself under these facts, we conclude that Judge Earns erred in

determining that entering the termination order was a ministerial act.

       Where a judge has recused, this court has adopted “a bright line rule”

regarding any subsequent actions: “once a judge has recused, the judge should

take no other action in the case except for the necessary ministerial acts to have

the case transferred to another judge.” Skaciit County v. Waldal, 163 Wash. App.
284, 288, 261 P.3d 164 (2011).

       Here, on November 18, 2016, after hearing argument from all parties

regarding the VGAL Program’s recusal motion, Judge Farris orally announced

her recusal. Judge Earns based this determination, in part, on the fact that

superior court attorneys communicated with, aligned with, and assisted the

VGAL’s attorney in the litigation in this case. In February 2017, Judge Farris

heard argument from the parties on whether a termination order could still be

entered given her recusal. Unsurprisingly, Di Vittorio and the Department argued




                                         19
No. 76964-2-1/20

that Judge Farris could enter the order, and the parents and AGAL Buurstra

argued that Judge Farris could not.

       On May 17, 2017, Judge Farris entered the recusal order. The same day,

Judge Farris also entered the termination order. In the recusal order, Judge

Farris concluded that entry of the termination order was merely a ministerial act:

       entry of the Findings of Fact, Conclusions of Law and Final Order of
       Termination from the termination trial is a ministerial act under the
       unique facts of this case that are set forth below. Therefore, final
       paperwork can enter and it has been signed and is hereby entering
       contemporaneously with this order.

Judge Farris acknowledged that “[n]ormally signing findings is not a ministerial

act.” But Judge Farris concluded that it was ministerial in this case because the

findings conformed to her prior oral rulings and had already been drafted and

signed by the parties:

       [A]ny disputes over the form of the findings and order had already
       been decided by me, I had very specifically directed the parties
       exactly how to prepare the findings, and had literally dictated them
       to a court reporter verbatim. The parties had all already agreed the
       written findings complied with my order on how to word the final
       paperwork as shown by their signatures on those findings which
       signatures were all affixed before the recusal issue was raised or
       recognized.

       But Waldal does not allow a trial judge who has recused herself to perform

just any ministerial act. The bright-line rule allows only “necessary ministerial

acts to have the case transferred to anotherjudge.” Waldal, 163 Wash. App. at 288

(emphasis added). The entry of the termination order was not necessary to have

the case transferred to another judge. Therefore, under Waldal, Judge Farris

erred by entering the termination order after her oral recusal and the termination

order must be reversed.

                                         20
No. 76964-2-1/21

        The Department argues that Judge Farris’s signature and entry of the final

order on termination required no exercise of discretion and therefore qualified as

a “ministerial act” under Waldal. Waldal, 163 Wash. App. at 288. We do not read

the bright-light rule in Waldal so broadly. And even if Waldal does allow a

recused judge to perform a ministerial act unrelated to transfer, the entry of the

final order in this case was not ministerial because it required the exercise of

discretion. Regardless of whether the written order conformed to Judge Farris’s

prior oral rulings or whether the parties had already signed the order, Judge

Farris retained discretion to modify that order up until it was signed and entered:

               An expressed intention to perform a future act is not the
       same as performing the act itself. Until final judgment is entered,
       the trial judge is not bound by a prior expressed intention to rule in
       a certain manner.

DGHI, Enters. v. Pac. Cities, Inc., 137 Wash. 2d 933, 944, 977 P.2d 1231 (1999).

Furthermore,

       a trial judge’s oral decision is no more than a verbal expression of
       his informal opinion at that time. It is necessarily subject to further
       study and consideration, and may be altered, modified, or
       completely abandoned. It has no final or binding effect, unless
       formally incorporated into the findings, conclusions, and judgment.

Ferree v. Doric Co., 62 Wash. 2d 561, 566-67, 383 P.2d 900 (1963). For these

reasons, Judge Farris retained and exercised her discretion in abiding by her

prior oral rulings and entering the termination order. Entry of the order was not a

ministerial act.

       The Department also relies on State v. Ward, 182 Wash. App. 574, 330 P.3d
203 (2014), for the proposition that judicial action that relies on an oral ruling is

ministerial. In that case, the defendant prepared an order with findings and

                                          21
No. 76964-2-1/22

conclusions related to an earlier suppression hearing. A judge other than the

judge who heard the motion signed the order. Ward, 182 Wash. App. at 583.

Normally, only the judge who hears the evidence has the authority to enter

findings of fact on that evidence. Ward, 182 Wash. App. at 584. But because the

defendant failed to object to the entry of the order by a different judge, the Court

of Appeals held that he waived the issue on appeal. Ward, 182 Wash. App. at 586-

87. The Court of Appeals described the signing of the findings by a different

judge as a “ministerial act” because the findings were consistent with the original

judge’s oral ruling. Ward, 182 Wash. App. at 586. But Ward did not involve recusal

or address whether signing an order is a ministerial act necessary to have the

case transferred to another judge under Waldal. Therefore, it is not persuasive.

       Finally, the Department argues that other states allow the entry of findings

of facts and conclusions of law after recusal where the findings and conclusions

are consistent with a prior oral ruling. Fischer v. Knuck, 497 So. 2d 240, 243

(Fla. 1986); In re Tr. by Crawford, 20 Neb. Ct. App. 502, 826 N.W.2d 284, 291

(2013); Plaza v. Plaza, 21 So. 3d 181, 182 (Fla. Dist. Ct. App. 2009). Given the

bright-line rule established in Washington under Waldal, we are not persuaded

by this nonbinding out-of-state authority. Reversal is required.

                         Appointment of Attorney forA.H.
       The parents argue that A.H.’s right to due process was violated because

the trial court’s decision to strike VGAL Walker’s testimony left A.H. with no one

to protect her interests at trial. Because we have already determined that

reversal is necessary based on the due process violations, we need not reach



                                        22
No. 76964-2-1/23

this argument. But we direct the trial court on remand to appoint a GAL in

addition to an attorney to represent A.H.’s interests.

         On remand, in accordance with RCW 13.34.100(1), the trial court must

appoint a GAL to represent A.H. This GAL cannot be a GAL associated with the

VGAL Program. AGAL Buurstra, would be a suitable choice, if she is able to

serve.

         Additionally, given the history of this case, we direct the trial court on

remand to appoint an attorney to represent A.H.

         The Supreme Court has held that “children have fundamental liberty

interests at stake in termination of parental rights proceedings.” M.S.R., 174
Wash. 2d at 20. Although children do not have a blanket right to counsel in

termination proceedings, the law requires that “a GAL must be appointed unless

‘for good cause’ shown the judge concludes it is not necessary.” M.S.R., 174
Wash. 2d at 19-20 (quoting RCW 13.34.100(1)). Additionally, RCW 13.34.100(7)(a)

states that “[tjhe court may appoint an attorney to represent the child’s position in

any dependency action on its own initiative, or upon the request of a parent, the

child, a guardian ad litem, a caregiver, or the department.” “In determining

whether counsel is required, courts are to apply the Mathews factors on a case

by-case basis, taking into account the specific interests at risk in each instance,

the additional decisional accuracy that would be afforded by appointing an

attorney, and the government’s interest in not appointing counsel.” In re

Derendency of E.H., 191 Wash. 2d 872, 894, 427 P.3d 587 (2018) (citing Mathews




                                           23
 No. 76964-2-1/24

 v. Eldridqe, 424 U.S. 319, 335, 96 S. Ct. 893, 47 L. Ed. 2d 18 (1976)). under

 Mathews, due process requires consideration of three factors:

       First, the private interest that will be affected by the official action;
       second, the risk of an erroneous deprivation of such interest
       through the procedures used, and the probable value, if any, of
       additional or substitute procedural safeguards; and finally, the
       Government’s interest, including the function involved and the fiscal
       and administrative burdens that the additional or substitute
       procedural requirement would entail.

Mathews, 424 U.S. at 335. In dependency cases,

       courts should consider at least the age of the child, whether the
       child is in legal or physical custody of the State, whether the child’s
       stated interests are aligned with the GAL’s assessment of the
       child’s best interest (if a GAL has been appointed) or with another
       represented party’s desires, whether the child disputes the facts
       that form a basis for the dependency determination, whether the
       child presents a complex argument against the State’s proposed
       action, and the issues that are actually disputed or to be addressed
       in the hearing.

E.H., 191 Wash. 2d at 894. Whether a child is entitled to an attorney under the

Mathews test is a mixed question of law and fact. E.H., 191 Wash. 2d at 894-95.

       Here, each of the Matthews factors favors the appointment of an attorney

for A.H. First, A.H. has strong private interests that will be affected on remand:

she has the right to be free from unreasonable risks of harm; a right to

reasonable safety; and the right to basic nurturing, including a stable, safe, and

permanent home. M.S.R., 174 Wash. 2d at 17. A.H. faces not only the risk of

losing her parents but also of losing relationships with siblings, grandparents,

aunts, uncles, and other family members. M.S.R., 174 Wash. 2d at 15. She also

faces the risk of losing her foster parent and the stability and relationships she




                                         24
No. 76964-2-1/25

has developed while living with her foster parent all but four days of her young

life.

        Second, the risk of erroneous deprivation is high and thus favors

appointing an attorney for A.H. M.S.R., 174 Wash. 2d at 18. Given the evidence of

misconduct on the part of the VGALs and the VGAL Program in this case and the

bias evidenced during the proceedings in the superior court, this termination case

is factually and legally unique. No other party adequately represents the

interests of A.H. in this proceeding because no one’s interests are directly

aligned with hers. A.H. is now six years old and has lived with the same foster

parent since she was a few days old; her interests are not the same as those of

her parents or the Department. And while a GAL would represent what he or she

believes are the best interest of A.H., it is not the GAL’s role to “protect the legal

rights of the child.” M.S.R., 174 Wash. 2d at 21. An attorney will do that and more,

including maintaining confidential communications, giving legal advice bound by

an ethical duty to A.H., explaining A.H.’s rights to her, facilitating and expediting

the resolution of this proceeding, and effectuating the court’s orders. M.S.R., 174
Wash. 2d at 21. Additionally, A.H. may now be able to communicate her interests to

an attorney in a way that was not possible during the first trial when she was only

two years old.

        Finally, the Department does not have a strong interest in denying

representation to A.H. While the Department does have a strong interest in

reducing the fiscal costs of the proceeding, the costs and procedural burden of

appointing an attorney to represent A.H. do not outweigh A.H.’s interests.


                                          25
No. 76964-2-1/26

Furthermore, the Department’s other interests, such as the welfare of A.H. and

obtaining an accurate and just decision, weigh in favor of appointing an attorney

forA.H. M.S.R., 174 Wash. 2d at 18.

       Here, an attorney will provide guidance that is long overdue in a case that

has languished for years in the superior court and now on appeal. For these

reasons, we direct that an attorney be appointed for A.H. on remand.

       We also note that RCW 13.34.100(1) requires a trial court to appoint a

GAL and states that the requirement is “deemed satisfied if the child is

represented by an independent attorney in the proceedings.” Therefore, in

addition to the appointment of a GAL, the appointment of an attorney to

represent A.H. on remand will also ensure the requirements of

RCW 13.34.100(1) are satisfied.

                     Challenge to GAL Best Interests Statute
        Hayes argues that the “best interests” standard in RCW 13.34.105(1)(e)

and (f) violates due process because it is overly vague and thus permits GALs to

pursue their implicit biases in determining what is best for a child. We disagree.

       “In any vagueness challenge, the first step is to determine if the statute in

question is to be examined as applied to the particular case or to be reviewed on

its face.” City of Spokane v. Doucjlass, 115 Wash. 2d 171, 181-82, 795 P.2d 693

(1990). A vagueness challenge to a statute that does not involve First

Amendment rights must be decided as applied to the particular facts of a case.

In reWelfare of H.S., 94Wn. App. 511, 524-25, 973 P.2d 474 (1999). Where a

vagueness challenge to a statute does not involve First Amendment interests, a



                                        26
No. 76964-2-1/27

facial challenge to the statute will not be considered. Douglass, 115 Wash. 2d at

182.

       RCW 13.34.105(1) outlines the duties of a GAL. Sections (e) and (f)

include references to the “best interests of the child” and state:

               (e) Court-appointed special advocates and guardians ad
       litem may make recommendations based upon an independent
       investigation regarding the best interests of the child, which the
       court may consider and weigh in conjunction with the
       recommendations of all of the parties;
               (f) To represent and be an advocate for the best interests of
       the child.

RCW 13.34.105(1) (emphasis added). This statute does not involve the First

Amendment. Therefore, only an as-applied challenge may be considered.

Statutes are presumed constitutional, and “the challenger of a statute must prove

beyond a reasonable doubt that the statute is unconstitutional.” In re Welfare of

A.W., 182 Wash. 2d 689, 701, 344 P.3d 1186 (2015).

       The “best interests of the child” is not defined in chapter 13.34 RCW. ~

RCW 13.34.030. But the Washington Supreme Court has considered this phrase

generally and concluded that “[w]ere the legislature to define the terms in

question more precisely than it has already done, the result might well be an

inflexibility that deterred rather than promoted the pursuit of the child’s best

interests.” In reWelfare ofAschauer, 93 Wash. 2d 689, 697-98 n.5, 611 P.2d 1245

(1980). And because every parental termination proceeding presents its own

“peculiar facts and circumstances,” criteria for establishing the best interests of

the child are “necessarily absent.” Aschauer, 93 Wash. 2d at 697-98 n.5.




                                          27
 No. 76964-2-1/28

        Here, Hayes’ as-applied challenge to RCW 13.34.105(1) rests on the

argument that VGAL Brook’s actions throughout the dependency, which reflected

her opinion that it was in the best interest of A.H., who is black, to be adopted by

her foster mother, who is white, were unconstitutionally affected by her implicit

racial biases. As the Supreme Court has recognized,

        racism itself has changed. it is now socially unacceptable to be
        overtly racist. Yet we all live our lives with stereotypes that are
        ingrained and often unconscious, implicit biases that endure
        despite our best efforts to eliminate them. Racism now lives not in
        the open but beneath the surface—in our institutions and our
        subconscious thought processes—because we suppress it and
        because we create it anew through cognitive processes that have
        nothing to do with racial animus.

State v. Saintcalle, 178 Wash. 2d 34, 46, 309 P.3d 326 (2013) (footnote omitted)

abrogated on other grounds ~y City of Seattle v. Erickson, 188 Wash. 2d 721, 398
P.3d 1124 (2017).

       Hayes cannot show that the term “best interests of the child” in

RCW 13.34.105(1) is unconstitutionally vague as applied to this case. VGAL

Brook was not responsible for making a final and binding determination as to what

was in A.H.’s best interests. VGAL Brooke’s role was to report recommendations

and information to the trial court. Only the trial court is tasked with deciding what

is in a child’s best interests. RCW 13.34.190(1) (“[T]he court may enter an order

terminating all parental rights to a child only if the court finds that.   .   .   (b) [sjuch an

order is in the best interests of the child.”). Because VGAL Brook did not make

the final determination about what was in A.H.’s best interests, there is no risk of

‘arbitrary enforcement” of her opinion. See State v. Irwin, 191 Wash. App. 644, 655,

364 P.3d 830 (2015) (holding that a community custody condition was

                                           28
No. 76964-2-1129

unconstitutionally vague where the community custody officer’s discretion would

result in “arbitrary enforcement”). Hayes has not met his burden to show that

RCW 13.34.105(1) is unconstitutional as applied here.

       For the reasons discussed, we reverse the termination order and direct

the trial court to vacate the CR 59 and 60 order and the sanctions order. We

remand for a new trial in a county other than Snohomish County. We order that

the retrial be set initially in King County Superior Court as Aradon’s attorney

indicated that King County, an adjoining county, would be a convenient forum.

Thereafter, any party—should they choose to do so—may file a motion to change

venue to any county other than Snohomish County and may renew the motion for

sanctions, On remand, the trial court is directed to vacate the termination order,

the CR 59 and 60 order, and the sanctions order and appoint both a GAL and an

attorney forA.H.




WE CONCUR:



              —4



                   /                                                        a

                                        29